Citation Nr: 0303515	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran performed verified active duty service from May 
1948 to April 1950, and from March 1967 to March 1969.  He 
also performed extensive service with reserve units.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating actions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In a facsimile received at the Board in February 2003, the 
veteran requested a video conference hearing regarding the 
issue reflected on the title page of this decision.  
Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
video conference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



